Citation Nr: 1015283	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-12 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder including posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for prostate cancer, 
including as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from October 
1962 to October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from an August 2007 rating decision 
issued by the Regional Office (RO) in Philadelphia, 
Pennsylvania that denied service connection for PTSD and 
prostate cancer.

The Board notes that the Veteran's original claim was for 
service connection for PTSD.  However, the medical evidence 
shows that he was also diagnosed with other mental disorders 
including major depressive disorder (MDD), which may account 
for the symptoms for which the Veteran was seeking benefits.  
Therefore, the issue, as reflected on the title page of this 
decision, was broadened to include service connection for an 
acquired psychiatric disorder other than PTSD.  See Clemons 
v. Shinseki, 23 Vet. App. 1, 9 (2009).  


FINDINGS OF FACT

1.  The evidence does not show that the Veteran participated 
in combat and his claimed in-service stressor has not been 
verified. 

2.  The evidence does not show that the Veteran was diagnosed 
with any type of psychiatric disorder during his service.  
Although the Veteran has current psychiatric diagnoses, they 
were not diagnosed until many years after the Veteran's 
service and have not been related to corroborated in-service 
stressors.  Additionally, his post-service treatment records 
indicate that his depression is largely due to his extensive 
nonservice-connected health problems.    

3.  There is no evidence that the Veteran's prostate cancer 
was present in service or that it was caused by his service.  
There is no evidence that the Veteran was present on land or 
on the inland waterways of Vietnam during the Vietnam War or 
that he was otherwise exposed to herbicide agents during his 
service.
CONCLUSIONS OF LAW

1.  The evidence does not show that the Veteran has an 
acquired psychiatric disorder, including PTSD, that was 
present during his service or which is due to his naval 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.309 (2009).

2.  The evidence does not show that the Veteran's prostate 
cancer was present during his service or was caused by his 
service, including as a result of exposure to herbicide 
agents.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duiesy to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duties to notify and assist claimants with 
substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications pending on, or filed 
after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
1320.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in April 2007, 
prior to the initial rating decision herein, that explained 
what the evidence needed to show in order to establish 
service connection for a claimed disability and provided 
information concerning the general manner whereby VA assigns 
disability ratings and effective dates.  This letter also 
explained VA's duty to assist the Veteran in obtaining 
evidence in support of his claim.  

In addition to providing various notices to claimants, VA 
also must make reasonable efforts to assist them in obtaining 
the evidence that is necessary to substantiate their claims, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating such claims.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current 
appeal, VA has of record evidence including service treatment 
records, service personnel records, VA treatment records, 
information about ships the Veteran served on, and written 
statements that were submitted by the Veteran.  There is no 
indication that other evidence exists that would assist the 
Veteran in substantiating his claims.  

The Veteran was not afforded a VA examination with respect to 
his claims.  In this regard, the Board notes that VA is 
required to provide a medical examination or medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5107A(d).  An 
examination is considered necessary if the record contains 
competent evidence that (a) the Veteran has a current 
disability or persistent or recurrent symptoms of a 
disability; (b) the disability or symptoms may be associated 
with the Veteran's service; and (c) the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  In this case VA was not required to 
provide an examination because the record does not contain 
any competent evidence that the Veteran's psychiatric 
disorders or his prostate cancer may be associated with his 
military service or with a service connected disability.

For the above reasons, the Board finds that VA satisfied its 
duties pursuant to the VCAA and that an adjudication of his 
claims at this time will not prejudice the Veteran.




II.  Service Connection

The Veteran alleges that he developed PTSD and prostate 
cancer as a result of his military service.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in, or caused or aggravated 
by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any disease 
diagnosed after discharge if all of the evidence establishes 
that the disease was incurred in, or caused by, a Veteran's 
service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

	(A)  Service Connection for an Acquired Psychiatric 
Disorder Including
	       PTSD

The Veteran claims that he developed PTSD as a result of 
seeing friends wounded or killed while in or near Vietnam in 
1963 during his period of service aboard the U.S.S. Oak Hill.  
On his initial PTSD stressor questionnaire, which was 
received by VA on April 18, 2007, the Veteran alleged that in 
April 1963 he and 10 or 12 of his shipmates went on shore 
leave to Da Nang, Vietnam, and were attacked by snipers while 
they were walking.  Two of the men were wounded, but the 
Veteran claimed that he did not remember their names.  In a 
second stressor statement that was received by VA in August 
2007, the Veteran alleged that in May 1963 the Oak Hill was 
fired upon while on the beach at Da Nang, and a friend named 
James Ellis was killed in front of the Veteran while another 
friend was wounded.  In another written statement dated in 
August 2003 the Veteran claimed that he saw one friend 
wounded and another killed when the Oak Hill was fired upon 
in Da Nang.  In a third stressor questionnaire that was 
received by VA in September 2007, the Veteran again alleged 
that the Oak Hill was fired upon near Da Nang in May 1963, at 
which time the Veteran saw two of his friends shot.  He again 
alleged that one of the service members, James Ellis, was 
killed, and the other service member was wounded.  

Service connection for PTSD requires medical evidence 
diagnosing the disorder in accordance with 38 CFR § 4.125(a), 
medical evidence linking current symptoms to an in service 
stressor, and credible supporting evidence that the claimed 
in service stressor actually occurred.  38 C.F.R. § 3.304(f). 

The evidence necessary to establish that an in service 
stressor actually occurred depends upon whether the Veteran 
"engaged in combat with the enemy." 38 C.F.R. § 3.304(f); 
See also Hayes v. Brown, 5 Vet. App. 60, 66-67 (1993).  If 
the evidence shows that the Veteran engaged in combat with 
the enemy or was a prisoner of war (POW) and the claimed 
stressor is related to those experiences, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, his lay testimony alone may establish the occurrence 
of the claimed in service stressor.  Id. 

If, however, the Veteran did not engage in combat with the 
enemy and was not a POW, or the claimed stressor in unrelated 
to the Veteran's combat or POW experiences, some evidence 
corroborating the Veteran's lay statements is required in 
order to establish that an in service stressor actually 
occurred.  38 C.F.R. 3.304(f)(2).

There is, however, an exception to the requirement for 
verification of an in-service stressor in cases where the 
Veteran was diagnosed with PTSD during service and the 
claimed stressor is related to that service.  In such cases, 
the Veteran's lay testimony alone may establish the 
occurrence of the claimed stressor, absent clear and 
convincing evidence to the contrary, provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  38 C.F.R. 
3.304(f)(1).

In this case, there is no evidence showing that the Veteran 
was diagnosed with any type of mental disorder during his 
service, nor that he engaged in combat with the enemy.  The 
Veteran's Form DD-214 does not reflect that he received any 
combat-related decorations, nor is there any other evidence 
in his service records indicating that he engaged in combat.  
Therefore, service connection for PTSD may not be granted 
unless the Veteran's claimed stressor can be corroborated.  

The Veteran's service records indicate that he served about 
the U.S.S. Oak Hill from June 1963 to January 1965, at which 
time he was transferred to the U.S.S. Page County.  In 
January 1966, the Veteran was transferred to a stateside 
naval hospital for treatment of a hernia.  In March 1966 he 
was assigned to the U.S.S. Paul Revere and reported for duty 
there on April 21st 1966.  In October 1966, he was 
discharged.

The Board notes that the Veteran's DD-214 does not reflect 
that he received any decorations indicative of participation 
in any Vietnam operations.  The service department was unable 
to confirm that the Veteran served in Vietnam.  The Board's 
internet research indicates that the U.S.S. Oak Hill, an 
amphibious cargo and transport ship and floating dry dock, 
did not participate in operations in South Vietnam until 
after 1965.  This was after the Veteran's service aboard that 
ship ended.  Moreover, while the claims file includes a 
document indicating that a TSgt James Ellis was killed in 
Vietnam in May 1963, the information thereon indicates that 
TSgt Ellis was an Air Force member who was killed in a 
helicopter crash on land in Gia Dinh.  This is inconsistent 
with the Veteran's claims that he saw TSgt James Ellis killed 
aboard ship by sniper fire or that he was wounded while 
walking in Da Nang.  Notably, the evidence does not show that 
the Oak Hill was in Da Nang, or elsewhere in Vietnam, during 
the Veteran's service thereupon.  Given the inconsistency of 
the Veteran's statements regarding his in-service stressor, 
and the lack of any corroborating evidence, the Board 
determines that his statements are not credible and are 
entitled to little probative weight.

Moreover, while the Veteran's VA treatment records reflect 
that he reported having nightmares of seeing friends killed 
in Vietnam, these records do not provide any additional 
details that could aid in verifying any stressor allegedly 
experienced by the Veteran.  

Because the Veteran's claimed in-service stressors have not 
been verified, the Veteran has not submitted any additional 
information that would enable corroboration of his alleged 
stressors, and there is no evidence that he is a combat 
Veteran, he does not have a diagnosis of PTSD based upon a 
corroborated in-service stressor and service connection for 
PTSD therefore may not be granted.  

As noted in the introduction, the Veteran was also diagnosed 
with various other psychiatric disorders, including MDD, 
bipolar disorder, and an organic mood disorder.  The first 
evidence of any diagnosis of a mental disorder is in a May 
2007 VA treatment record; thus this was more than 40 years 
after the Veteran's naval service.  At that time, the Veteran 
reported feeling depressed for the past 4 years, ever since 
he had a stroke that left him paralyzed on his left side.  
His symptoms worsened after being diagnosed with prostate 
cancer.  The Veteran is not presently service-connected for 
either a stroke or prostate cancer.  He reported a 36-year 
history of illegal substance abuse including the use of 
"large amounts of cocaine and marijuana."  His VA treatment 
records relate the Veteran's depression primarily to his 
current health problems and a possible organic component due 
to the Veteran's long substance abuse history.

There is no evidence that any of the Veteran's currently 
diagnosed mood disorders are related to his military service.  
In this regard, the Board observes that a lengthy lapse of 
time between discharge from service and any medical diagnosis 
of, or treatment for, a claimed disability is a factor that 
weighs against any claim for service connection.  See Maxson 
v. West, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the 
Veteran's treatment records reflect that he did not begin 
experiencing depressive symptoms until after abusing illegal 
drugs for decades and then experiencing serious health 
problems that occurred at least 35 years after his service.  

In determining that service connection is not warranted, the 
Board has considered the Veteran's statements in support of 
his claim.  

However, as a layperson, the Veteran is not competent to give 
a medical opinion regarding the etiology of any current 
psychiatric disorder.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

The Veteran is competent to give evidence about what he 
experienced.   See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Additionally, the Veteran's statements may be 
competent to support a claim for service connection where the 
events or the presence of disability, or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006). 

The Veteran is competent to report that he has had a lengthy 
history of psychological stress, but, as noted, he is not 
competent to provide a medical opinion regarding the 
etiology.  

While the Veteran contends that an incident in service 
resulted in his alleged psychiatric disorder, those 
statements alone are not competent to provide the medical 
nexus and a medical professional has not provided a sound 
opinion making this connection.  Thus, the Veteran's lay 
assertions are not competent or sufficient.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is inapplicable in the instant case 
because the preponderance of the evidence is against the 
Veteran's claim.  See, e.g., Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, 
service connection for an acquired psychiatric disorder, 
including PTSD, is denied.

	

        (B)  Service connection for prostate cancer

The Veteran alleges that he developed prostate cancer as a 
result of exposure to herbicides during his naval service.

If a Veteran was exposed to an herbicide agent in service 
then certain diseases, including prostate cancer, will be 
considered service-connected even though there is no record 
of such disease in service.  A Veteran who served in active 
military, naval, or air service in Vietnam during the Vietnam 
era is presumed to have been exposed to an herbicide agent 
during such service, unless there is affirmative evidence 
that the Veteran was not exposed to any such agent during 
that service.  Service in Vietnam includes service in the 
waters offshore Vietnam and service in other locations if the 
conditions of service required the Veteran to perform duty 
in, or visit, Vietnam.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 
3.307(a)(6)(iii).  However, service in Vietnam does not 
include service that took place exclusively in the 
territorial waters offshore Vietnam, if the Veteran never set 
foot on land there.  See Haas v. Peake, 544 F.3d 1306, 1308-
1309 (Fed. Cir. 2008), cert. den. 129 S.Ct. 1002 (2009).  

In this case, there is no evidence demonstrating that the 
Veteran was ever present on land or on the inland waterways 
of Vietnam.  The service department was unable to confirm any 
service in Vietnam.  The Veteran does not have any 
decorations indicating that he was involved in the Vietnam 
conflict in any capacity.  While he claims to have gone on 
shore leave in Da Nang in 1963, as noted above, there is no 
evidence demonstrating that the ship that the Veteran was 
stationed on at that time was in the waters in or near 
Vietnam at any time in 1963.  Additionally, 1963 is prior to 
the Vietnam War era as that term is used in the applicable 
regulations.  

After serving aboard the U.S.S. Oak Hill, the Veteran's 
service records reflect that he was transferred to the U.S.S. 
Page County.  The Veteran does not make any specific 
allegations concerning his service aboard the Page County.  
However, the Board's internet research indicates that during 
the Veteran's service aboard that vessel it was initially 
engaged in peacetime training exercises, transported troops 
from Pearl Harbor, Hawaii to Okinawa, Japan, and then 
remained stateside in San Diego and Alaska until July 1966, 
when the vessel was deployed to Vietnam.  However, the 
Veteran was transferred to a stateside naval hospital for 
treatment of a peptic ulcer prior to this time.

After being discharged from the hospital, the Veteran served 
on the U.S.S. Paul Revere.  The Veteran did not make any 
specific allegations about his service aboard the Paul 
Revere.  However, the Paul Revere's Vietnam operations took 
place before and after the Veteran's service thereupon; the 
Paul Revere conducted coastal operations based out of San 
Diego during the Veteran's service on that vessel.

Because there is no evidence demonstrating that the Veteran 
was present on land or on the inland waters of Vietnam, he is 
not entitled to presumptive service connection for prostate 
cancer on the basis of Vietnam service.  The Board 
acknowledges the Veteran's contentions that his Vietnam 
service was "classified" and that he did serve in Da Nang, 
Vietnam, but this contention is not substantiated by the 
evidence of record.

There is no evidence that the Veteran had prostate cancer 
while he was in service; this disorder was not diagnosed 
until after an elevated prostate specific antigen (PSA) was 
noted on a routine screening in July 2006, nearly 40 years 
after the Veteran's service.  See Maxson, supra at 1333.  

The Board notes that the Veteran alleges that he handled 
"drums of Agent Orange" at unspecified times during his 
service.  However, this is not shown by the evidence, insofar 
as the service department did not confirm any exposure to any 
herbicides.  Moreover, even if the Veteran handled "drums of 
Agent Orange" he has not contended that any of these drums 
leaked or that the contents thereof otherwise escaped from 
their containers to expose him to the substance inside, nor 
provided any other credible testimony as to his exposure to 
herbicide agents as a result of his service duties.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, the preponderance of the evidence is against a 
finding a medical nexus between military service and his 
prostate cancer.  Thus, service connection on a direct basis 
also is not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. 
Cir. 2000).  

In determining that service connection is not warranted, the 
Board has considered the Veteran's statements in support of 
his claim.  

However, as a layperson, the Veteran is not competent to give 
a medical opinion regarding the etiology of his prostate 
cancer.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

The Veteran is competent to give evidence about what he 
experienced.   See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Additionally, the Veteran's statements may be 
competent to support a claim for service connection where the 
events or the presence of disability, or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006). 

The Veteran is competent to report that he has a history of 
prostate cancer, but, as noted, he is not competent to 
provide a medical opinion regarding the etiology.  

While the Veteran contends that in-service exposure to 
herbicide agents caused him to develop prostate cancer, those 
statements alone are not competent to provide the medical 
nexus and a medical professional has not provided a sound 
opinion making this connection.  Thus, the Veteran's lay 
assertions are not competent or sufficient.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

	(CONTINUED ON NEXT PAGE)






The Board considered the benefit of the doubt doctrine.  
However, the preponderance of the evidence is against the 
Veteran's claim.  See, e.g., Gilbert, 1 Vet. App. at 55; 38 
U.S.C.A. § 5107(b).   Therefore, service connection for 
prostate cancer is denied.


ORDER

Service connection for an acquired psychiatric disorder 
including PTSD is denied.

Service connection for prostate cancer is denied. 



____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


